Citation Nr: 1031363	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disability other 
than post-traumatic stress disorder (PTSD) has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a skin disability of the scalp has been 
received.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1968.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision of the RO that, in pertinent 
part, declined to reopen claims for service connection for 
schizophrenia, for a skin disability of the scalp, and for a lung 
disability on the basis that new and material evidence had not 
been received; and denied service connection for PTSD.  The 
Veteran timely appealed.

In December 2005, the Veteran and his wife testified during a 
hearing before RO personnel.

In a June 1986 rating decision, the RO denied the Veteran's claim 
for service connection for a lung disability.  Since that 
decision there has been a new diagnosis.  A claim involving a new 
diagnosis is a new claim.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Hence, the Board may adjudicate the Veteran's 
current claim for service connection for asthma as an original, 
rather than as a reopened, claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The claims of service connection for PTSD and for reopening 
service connection for an acquired psychiatric disability other 
than PTSD and for a skin disability of the scalp are addressed in 
the REMAND portion of the decision below; and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that 
asthma was present in service or is otherwise related to active 
service. 


CONCLUSION OF LAW

Asthma was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through October 2003, May 2004, June 2005, and February 2008 
letters, the RO notified the Veteran of elements of service 
connection and the evidence needed to establish each element.  
These documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the February 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records.  The Veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has not 
been obtained.

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claim for service connection for asthma  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  

While there are current findings of respiratory disability, there 
is no true indication that asthma is related to service.  
38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be 
discussed below, there is no competent evidence that claimed 
asthma may be related to service.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2009).  



The Veteran contends that his asthma is the result of disease or 
injury incurred in active service.

His service treatment records note a finding of mild sinusitis at 
entry in July 1967.  In May 1968, the Veteran also complained 
that he could not breathe and this was related to an impression 
was anxiety.  Physical examination at service discharge revealed 
normal lungs and chest x-rays.  On a "Report of Medical History" 
completed by the Veteran at the time of his separation 
examination in April 1968, he checked "no" in response to 
whether he had or ever had asthma, shortness of breath, chronic 
cough or other respiratory symptoms.

The post-service treatment records show that the Veteran had 
dyspnea on exertion nearly two decades later in August 1985.  At 
that time he reported that he had been exposed to gas while in 
active service; and that the filter in his mask was wet, and he 
was unable to breathe properly.  The Veteran reported having 
problems breathing since that time.  His lungs were clear to 
auscultation on examination.  In September 1985, the Veteran had 
reduced breath sounds on examination, and difficulty with maximal 
effort during pulmonary function testing; he started having 
coughing spasms.  No wheezes were detected.

Records, dated in May 2001, show that the Veteran had an episode 
of shortness of breath, and was diagnosed as having bronchitis 
and given an inhaler.  The examiner opined that the Veteran most 
likely had asthma.  Records include an assessment of asthmatic 
bronchitis in June 2001.

VA progress notes, dated in June 2002, reflect that the Veteran 
dated the onset of his asthma to two or two-and-a-half years ago 
at age 50 or 51, when he had an initial episode of bronchitis and 
was treated in an emergency room.  He later established care with 
a pulmonologist, and was diagnosed with asthma.

In December 2005, the Veteran testified that he had been exposed 
to chemicals or gas in a gas chamber during active service.  He 
testified that he started choking and passed out.  The Veteran 
testified that his chest was sore for at least the next month, 
and that he now had asthma.

Asthma was not identified in service and was first manifested 
many years after service.  There is no suggestion in the clinical 
record that it had its onset in service or is otherwise related 
to active duty.  Lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board 
finds that the reported history of continued symptoms since 
active service is inconsistent with the remaining evidence of 
record, including some of the Veteran's own statements.  In 1985, 
the Veteran reported that he had dyspnea on exertion since 
service and related it to his problems with a gas mask drill 
during basic training.  When seen in June 2002, the Veteran 
related the onset of asthma two to two and a half years earlier.  
The Veteran's indication of respiratory problems since the gas 
mask training in service is inconsistent with his self report at 
service discharge that he did not have and never had had asthma, 
shortness of breath, chronic cough or other respiratory symptoms.  
There is no credible evidence that asthma is linked to service.  
Absent credible evidence linking  the asthma to service, relating 
asthma to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 3.102 
(2007).  The duty to assist is not invoked, where no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 USCA 5103A(a)(2).   

A clear preponderance of the evidence is against a finding that 
the Veteran has asthma that either had its onset during service 
or is related to his active service.  Thus, service connection 
for asthma is not warranted.


ORDER

Service connection for asthma is denied.




REMAND


Service connection for PTSD

The Veteran attributes his PTSD to sexual trauma in service.  
Regarding claims based on personal assault in service, VA 
regulations state, in pertinent part, as follows:

If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the 
Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples 
of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be 
found in these sources.  

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior 
changes.  VA will not deny a [PTSD] claim that is 
based on in-service personal assault without first 
advising the claimant that evidence from sources other 
than the Veteran's service records, or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence, or 
advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an 
appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f)(3).

The notification letters sent to the Veteran described in general 
terms the evidence necessary to establish service connection for 
PTSD, but did not specifically notify the Veteran of the types of 
evidence that may be used to support his claim.

In this case, there is no mention of a sexual assault in the 
official service records; and the Veteran indicates that he did 
not report an assault.  He has described experiencing some 
physical and sexual abuse by a Colonel in active service.

Service treatment records reflect that the Veteran was treated 
for nervousness, irritability, and a mild anxiety reaction in 
October 1967; and that medications were prescribed.  He also was 
confined to the stockade after seven months of active service for 
repeated AWOL (absent without leave).

His service personnel records reflect that the Veteran was AWOL 
in October 1967, December 1967, and in February 1968.  Records 
show that the Veteran received an excellent rating for the period 
from July 1967 to September 1967, and received an unsatisfactory 
rating for the period from October 1967 until his discharge in 
June 1968.

In August 1984, the Veteran testified that, during active 
service, he stood for long hours at attention in the Colonel's 
office; and when there was tension from his Colonel, he would 
leave and go AWOL.

During a September 1984 VA examination, the Veteran reported that 
he saw a psychiatrist in service because he was having problems 
and went AWOL.  The Veteran stated that he would get a sad 
feeling, and would feel that he had to leave.  When he left, he 
reportedly went home or to some city, and then returned when he 
felt better.  

During an initial psychiatric evaluation in September 2005, the 
Veteran reported that the Colonel "tried to have sex with him" 
several times.  The Veteran tried to avoid him, and even went 
AWOL to get away from him.  He reported that the Colonel was 
persistent, and the Veteran eventually became very nervous and 
had anxiety attacks.  The Veteran was medicated.  He reportedly 
did not know who to turn to because the Colonel was the higher 
ranking officer.  The Veteran was sent to a psychiatrist, and 
diagnosed with behavioral problems and a personality disorder.  
He was first given an undesirable discharge, which has been 
upgraded.  After military service, the Veteran reported having 
periodic intrusive thoughts about the Colonel; he became 
isolated, paranoid, and had anger problems.  The Veteran 
reportedly was unable to hold onto jobs, and his interpersonal 
relationship skills were very poor.

A VA staff psychiatrist indicated that the Veteran's PTSD screen 
was positive in October 2005, and related to sexual trauma.

During a February 2006 VA examination, the Veteran alluded to 
sexual abuse in active service, but did not give a clear 
description of the abuse.  The examiner noted that the Veteran 
did not report significant re-experiencing symptoms based on this 
stressor event; the Veteran also over-endorsed the Mississippi 
scale far beyond the normal range, indicating an attempt to 
exaggerate his symptoms.  The examiner could not advance a 
diagnosis of PTSD.  The examiner opined that some possible 
psychotic symptoms appeared to be in the context of a mood 
disorder, and influenced by the Veteran's history of cocaine 
abuse in the past.  The examiner found the Veteran to be an 
unreliable historian regarding his substance abuse usage, 
according to medical notes.  Records indicate that the Veteran 
recently had been hospitalized in July 2005 and diagnosed with 
cocaine abuse, alcohol abuse, and major depressive disorder.  
PTSD was merely a rule out, and not confirmed during that 
admission.  Hence, the examiner diagnosed major depressive 
disorder recurrent with psychotic features, cocaine abuse in 
self-report of remission, and episodic alcohol abuse.  The 
examiner concluded that the Veteran did not meet the diagnostic 
criteria for PTSD.



Petitions to Reopen Claims for Service Connection

Duty to Notify

VCAA notice letters sent to the Veteran in October 2003, June 
2005, and February 2008 either did not state the reasons for the 
previous denial of the Veteran's claims, or did not fully explain 
what evidence would be necessary to establish service connection.
 
Specifically, VCAA notice in a new and material evidence claim 
(1) must notify a claimant of the evidence and information that 
is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element, or elements required 
to establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The Board denied service connection for a psychiatric disability 
in September 1985 (Volume 1), on the basis that the Veteran's 
disturbances in service were considered as acute and transient 
situational reactions, and not initial clinical manifestations of 
schizophrenia or other chronic psychiatric disability first 
diagnosed many years after active service.

Records show that the RO then declined to reopen the Veteran's 
claim for service connection for a nervous disorder in March 1989 
(Volume 2), on the basis that the evidence submitted demonstrated 
neither the existence of a nervous disorder in service nor within 
the first post-service year.  Although the Veteran filed a notice 
of disagreement and a Hearing Officer confirmed the denial in 
November 1989, no substantive appeal was filed.  Hence, the March 
1989 RO decision was the last final denial of the claim.  See 
38 U.S.C.A. § 7105 (West 1991); 20.302, 20.1103 (1998).

The RO originally denied service connection for a skin disability 
of the scalp in December 1993 (Volume 2), on the basis that there 
was no showing of a skin disability of the Veteran's scalp in 
service, and no showing of a continuity of a skin disability of 
the Veteran's scalp following active service.  In May 1994, the 
RO continued to deny the Veteran's claim for service connection 
for a skin disability of the Veteran's scalp because, although 
there was a current diagnosis of seborrheic dermatitis, the 
evidence failed to show that the present skin disability was 
incurred or aggravated during active service.  Hence, the May 
1994 RO decision was the last final denial of the claim.

Although the RO in October 2003, June 2005, and again in February 
2008, sent a VCAA notice letter to the Veteran, those letters did 
not notify the Veteran of the elements required to establish 
service connection that were found insufficient in the last 
previous final denials.  The June 2005 letter mistakenly refers 
to a July 2004 decision as being final, when the last final 
decisions are the March 1989 and May 1994 rating actions.  VA has 
not satisfied the notification requirements of the VCAA as 
interpreted in Kent.

Duty to Assist

In August 2007, the Veteran submitted an emergency contact sheet 
from the Apalachee mental health center, showing that he had a 
previous admission to that facility in 1968 or 1969.  The RO or 
AMC should specifically seek the Veteran's authorization for 
release of these medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the 
Veteran and his representative a letter 
providing notification required by the VCAA 
as regards reopening the claims for service 
connection for an acquired psychiatric 
disability other than PTSD, and for a skin 
disability of the scalp.  The letter should 
provide notice as to the type of evidence 
necessary to substantiate the claims, 
including information pertaining to service 
connection and new and material evidence, 
what evidence the Veteran is responsible 
for obtaining, what evidence VA will 
undertake to obtain, and the reasons for 
the last final decisions in March 1989 (the 
evidence demonstrated neither the existence 
of a psychiatric disability in service nor 
within the first post-service year); and in 
May 1994 (the evidence failed to show that 
the present skin disability was incurred or 
aggravated during active service).  The 
letter should also include an explanation 
of what is needed to substantiate the 
elements-namely, evidence of current 
disability, and competent evidence showing 
a nexus link between each disability and 
service, and/or the onset of disability in 
service.

2.  The RO should send the Veteran an 
appropriate stressor development letter 
with respect to the Veteran's claimed in-
service personal assault. The Veteran 
should be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included in 
the notification to the Veteran. The 
Veteran should be requested to provide 
further detail concerning the claimed 
incident(s) to allow corroboration of the 
claimed incident(s). In addition, the RO 
should specifically request the Veteran to 
provide lay statements from anyone he may 
have told about the incidents around the 
time the alleged stressors occurred.

3.  After obtaining any necessary 
authorization from the Veteran, please 
request treatment records that pertain to 
the claim for service connection for an 
acquired psychiatric disability from the 
Apalachee mental health center, for 
treatment in 1968, 1969, and 1970; and 
associate them with the claims folder.  If 
records are no longer available, please 
provide the dates of service and diagnoses.

4.  Thereafter, if additional evidence in 
support of the Veteran's claimed in-service 
stressor(s) is received, the RO should 
return the claims folder to the February 
2006 examiner to provide an addendum 
considering the additional evidence and 
commenting on the presence or absence of 
any behavioral changes occurring at or 
close in time to the alleged stressor 
incident  If that examiner is unavailable, 
.provide the Veteran with a VA examination 
to determine the nature and etiology of any 
psychiatric disorder that may be present. 
The claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination. All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished. The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any diagnosed psychiatric 
disability is at least as likely as not 
(i.e., a fifty percent or greater 
probability) related to a claimed in-
service stressor. The examiner should 
provide a complete rationale for all 
conclusions reached.  

5.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate each of the claims to reopen 
on appeal.  If the benefits sought on 
appeal remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC) before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by the 
RO.  The Veteran and his representative may furnish additional 
evidence and/or argument.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


